Title: To Thomas Jefferson from John M. Gelston, 1 September 1804
From: Gelston, John M.
To: Jefferson, Thomas


                  
                     Sir,
                     New Orleans 1st. September 1804
                  
                  The enclosed letter will inform you of the death of my affectionate friend H B. Trist, and the petition accompanying this I have taken the liberty to send to you, in the hope that the motive which prompts me to this step, will be considered by you as a sufficient apology for the impropriety of my addressing you.
                  As I had myself an opportunity of judging the real sentiments of the signers of the representation, I am enabled to say that it expresses no more than their ardent wishes; and it would not become me to say more to you.
                  I have the honor to be, with the most perfect respect your very obedient servant
                  
                     
                        Jno. M Gelston
                     
                  
                